COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-10-029-CV





TERRY TAYLOR, INDIVIDUALLY AND AS 	APPELLANT

REPRESENTATIVE OF THE ESTATE OF 

DORSIE CLARK TAYLOR, DECEASED



V.



THE CITY OF GAINESVILLE, TEXAS
	APPELLEE



----------



FROM THE 235TH DISTRICT COURT
 OF COOKE COUNTY



------------



MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT



------------



On February 4, 2010 and February 26, 2010, we notified appellant, in accordance with rule of appellate procedure 42.3(c), that we would dismiss this appeal unless the $175 filing fee was paid.  
See
 Tex. R. App. P. 42.3(c).  Appellant has not paid the $175 filing fee.  
See
 
Tex. R. App. P.
 5, 12.1(b).

Because appellant has failed to comply with a requirement of the rules of appellate procedure and the Texas Supreme Court’s order of August 28, 2007,
(footnote: 2) we dismiss the appeal.  
See
 
Tex. R. App. P. 42.3(c), 43.2(f).

Appellant shall pay all costs of this appeal, for which let execution issue.  
See
 
Tex. R. App. P.
 43.4.



PER CURIAM



PANEL:  DAUPHINOT, GARDNER, and WALKER, JJ.



DELIVERED:
  March 18, 2010

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:See
 Supreme Court of Tex., 
Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of Appeals and Before the Judicial Panel on Multidistrict Litigation
, Misc. Docket No. 07-9138 (Aug. 28, 2007) (listing fees in courts of appeals).